Beed, J.,
delivered the opinion of the court.
This hearing is upon a motion hy appellee to advance this case and hear it out of its regular time under the authority of section 4907 of the Code of 1906.
The board of supervisors of Banldn county made an order bringing district No. 1, in that county, under the operation of chapter 257 of the Laws of 1912, which provides additional methods for working the public roads. Three orders were made by the board, all on the same day. The first placed the district under the provisions of the act; the second levied an ad valorem tax and a commutation tax to raise funds; and the third elected and employed a commissioner. An appeal was taken to the circuit court from the action of the board in passing these orders. The appeal to this court is from the judgments of the circuit court in affirming the orders of the board of supervisors.
Counsel for appellee in their brief maintain that the case should be advanced (1) because the public interest is concerned, and (2) because it involves a tax matter.
It is settled in this state, by the holding of the court in the case of Jackson Loan & Trust Co. v. State, 96 Miss. 347, 54 So. 157, that cases like that at bar-cannot be advanced on the ground that they are cases where the public interest is concerned. In that case the court *748decided that the clause in the statute (section 4907), which reads, “in cases where the public interest is concerned,” does not make a separate class of cases to to be advanced', but that the clause related to actions of mandamus only; and that the meaning of the provision in the statute is that causes may be made preference, quoting from the opinion, “in actions of mandamus where the public'interest is concerned.”
We also refer to the recently rendered decision in the cases of J. M. Magee v. Lincoln County and J. M. Magee v. C. M. Brister et al., 67 So. 145, considered together on a motion to advance, and in which decision we approve the case of Jackson Loan & Trust Co. v. State, supra.
We will advance this case, however, on the ground that it involves a tax matter. Under the provision of the statute whereby preference is given “in cases at law or in chancery involving taxes claimed by the state, county, or municipality,” we are authorized to do so. It will be seen that one of the three orders passed by the board of supervisors on the same day, and to bring the district under the provision of the act, was an order levying taxes to provide funds to work the roads. This order was reviewed by the circuit court, and is now before us in this appeal.
The motion is sustained, and the case advanced and set for the second Monday in March.

Sustained.